The decree in this case is an extreme instance of government by injunction. It attempts to govern, control, and direct personal *Page 229 
relations and domestic affairs. Among other restrictions placed upon the defendant by this decree is that of remaining away from any place where plaintiff's husband may be, and from interfering with plaintiff's efforts to communicate with her husband, and with her efforts to regain his love, esteem, support, and conjugal relation. It would be only a little more extreme if the husband had been made a party defendant, and a mandatory injunction decreed requiring him to discharge all the duties of companionship, affection, love, and all other obligations, legal and moral, assumed by him when he entered the conjugal relation.
Ample and adequate provision has been made by statute whereby the plaintiff's husband may be required to discharge every obligation imposed upon him by law, not only toward the plaintiff, but also in behalf of their children. There is no averment that the husband has failed in any of these particulars. In that respect the injunction is based upon the apprehension of the plaintiff that she may in the future be deprived of support, by reason of the alleged alluring conduct of the defendant toward plaintiff's husband.
Such extension of the jurisdiction of equity to regulate and control domestic relations, in addition to the legal and statutory remedies already provided, in our opinion is not supported by authority, warranted by sound reason, or in the interest of good morals or public policy. The opening of such a wide field for injunctive process, enforceable only by contempt proceedings, the difficulty if not impossibility of such enforcement, and the very doubtful beneficial results to be obtained *Page 230 
thereby, warrant the denial of such a decree in this case, and require a modification of the judgment in that respect.
Judgment modified and affirmed.
ROBINSON, JONES, MATTHIAS and ALLEN, JJ., concur.
CONN, J., not participating.